DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  In particular, a certified was filed March 18, 2022.

Election/Restrictions
Claims 2-19, 21 and 22 are allowable. The restriction requirement, as set forth in the Office action mailed on September 24, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 2-9 is withdrawn.  Claims 2-9 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 2-19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance.  
US 6,252,719 (Eichenbaum) at FIG. 2 teaches an optical source 22’, lens 28 and lens 20); and FIG. 5 teaches an optical detector 24’.  FIG. 2 is reproduced for reference.

    PNG
    media_image1.png
    808
    414
    media_image1.png
    Greyscale

US 2009/0010600 (Kim) teaches the use of a housing to house optical devices and components was well-known.  See. for example, FIG. 2 which teaches a housing 140 including optical components (e.g., TOSA 102, ROSA 104, passive optical components 210), and optical connectors/receptacles 118, 120 in a receptacle holder 134.  
 

    PNG
    media_image2.png
    739
    509
    media_image2.png
    Greyscale


See also [0048]:
[0048] FIG. 2 illustrates a perspective view of the connection assembly 130. In this case, the housing 140 of the module is configured to receive the connection assembly 130. The connection assembly 130 can be secured to the housing 130 or to another component of the module 100, such as the PCB 126. As illustrated, the spool assembly 116 is inside of the module while the receptacles 118 and 120 are positioned within the receptacle holders 134 to receive external optical connectors. The spool assembly 116 may be secured to the module via screws 204 (or other suitable connectors). In one example, the screws 204 secure the connection assembly 130 to the housing 140 of the module 100. The screws 204 can fix the position of the receptacles 118 and 120 such that repeated insertions of optical components do not damage the fibers 122 and 124. The connection assembly 130 may also be connected a press fit or other means. The connection assembly 130 may alternatively be connected to a top cover of the housing. By connecting the connection assembly 130 to the top portion of the housing, it may be possible to free additional space on the PCB for components such as integrated circuits and the like on the space that would otherwise be occupied by the spool assembly. More specifically, the spool assembly 16 can be formed to have a thickness that is less that the available space inside the module and yet be sufficient to allow the fibers to be spooled. 
US 2003/0048518 (Pike). teaches that parylene was known for use with optical components, and particularly for coating optical components to protect them from corrosion or other environmental effects.  See, for example:
[0004] Accordingly, packaging is an important consideration in the manufacture of MOEMS and other miniaturized electro-optical components. Such packaging typically needs to protect the component from atmospheric contaminants such as moisture and subatomic particles. As a result, the component may require a protective coating to reduce occurrences of corrosion or stiction caused by water vapor, for example. Typical prior art coatings include those produced by inorganic chemical vapor deposition (e.g., MgF.sub.2, MgPO.sub.4, SiN, SiON, SIF.sub.4), parylene type N, C, D, and F silicones (such as DC 1900 manufactured by the Dow Chemical Company of Midland, Mich.), and fluoroacrylics (such as FC-722 manufactured by the Minnesota Mining & Manufacturing Company of St. Paul, Minn.). 
Pike further teaches that a wide variety of electro-optical components are contemplated for protective coatings.  See, for example:
[0029] The electro-optical component 10 may include a substrate 20 and an electro-optical device thereon, such as a MOEMS. The MOEMS may include a mirror element 21, hinges 22 and fasteners 23 for securing the mirror element, and electrodes 24, for example, as illustratively shown in FIG. 2. As such, the surface of the substrate 20 upon which the MOEMS is mounted may be substantially non-planar. For such non-planar surfaces, coating techniques such as spin coating may prove problematic as the coating composition may collect in certain areas. Of course, numerous other electro-optical devices may be used in accordance with the present invention. For example, the electro-optical device may be a vertical-cavity surface-emitting laser (VCSEL), an optical switch, a mirror array, an optic router, an optical wavelength conditioner, an optical transmitter, an optical receiver, an optical transceiver, a laser diode, a holographic grating, a diffraction grating, and lenses such as Fresnel or GREN lenses. 
US 2018/0206298 (Chen) at FIG. 2 illustrates that it was known to use parylene 4 to encapsulate optical components, such as light sources 3, and FIG. 2 shows that the parylene layer can be continuous for adjacent components 3.  

    PNG
    media_image3.png
    436
    558
    media_image3.png
    Greyscale

See also, for example:
[0027] Refer to FIG. 2. The present invention provides a micro LED display panel, as shown in FIG. 2, in the first embodiment, which comprises: a transparent substrate 1, and a plurality of sub-pixel areas 2 disposed on an upper surface of the substrate 1 and arranged in an array; a micro LED 3 disposed in each sub-pixel area 2 on the substrate 1, a transparent encapsulating layer 4 disposed to cover the plurality of micro LEDs 3, and a reflective lens layer 5 disposed on a lower surface of the substrate 1. 

[0030] Specifically, the substrate 1 is preferably made of glass, and the substrate 1 is provided with driver circuit, connected to the micro LED 3 to control the illumination of the micro LED 3. The encapsulating layer is made of any type of parylene or organic resin. The plurality of micro LEDs 3 comprises: red micro LEDs, green micro LEDs, and blue micro LEDs.

US 6,724,543 (Chinniah) at FIG. 2 teaches a lens including spherical-elliptical lens 24A).  Chinniah teaches a lens used with light emitting sources.  See, for example, col. 1, the paragraph under Technical Field:
(2)  This invention relates generally to lighting systems and, more specifically, to an efficient light collection assembly for use with a light emitting source. The assembly according to the present invention will find utility in vehicle lighting systems, as well as in a variety of non-automotive illumination applications.
It also teaches use with LEDs.  See col. 1, the Background of the Invention:
(4)   It is known to use light emitting sources, including light emitting diodes (LEDs), Lambertian emitters, 2.pi. emitters, and fiber optic light guide tips, in a variety of applications, including, but not limited to, vehicular applications. Specifically, LED sources are increasingly finding applications in automotive, commercial, and general lighting applications since their light outputs have increased exponentially and prices have fallen significantly over the past few years. LEDs are attractive due to their small size and the fact that they consume less power relative to incandescent light sources. The popularity of LEDs as light sources is expected to continue and increase as their potential benefits are further developed, particularly with respect to increased light output. 

(5)   Today's LEDs come in different sizes and different emitting cone angles. An emitting cone angle is typically referred to as 2.phi.. LEDs emit light over a wide range of cone angles, ranging from 15 degrees (forward emitting or side emitting) to 180 degrees (hemispherical emitting). It is therefore very important to construct efficient light collection assemblies to harness the maximum possible light output from LEDs and direct it in a predetermined controlled manner. 

(6)   Thus, there is a need in the lighting systems field to create an improved light collection device that can be used with any type of LED to direct the light dispersion in a predetermined manner. This invention provides such an improved LED light collection device. 
In other words, it teaches a lens that provides improved light collection and directs light in a predetermined manner.  It also teaches that this lens can offer these benefits with LEDs.  
In the embodiment of FIG. 2, the lens 24A is spherical-elliptical.  

    PNG
    media_image4.png
    345
    366
    media_image4.png
    Greyscale

See col .2, last full paragraph:
(5)   The central section 24 can be one of four different designs. The first design, shown in FIG. 2, is a spherical-elliptical lens 24A. The second design, shown in FIG. 3, is a plano-convex aspheric condenser lens 24B. The third design, shown in FIG. 4, is a hyperbolic-plane lens 24C. The fourth design, shown in FIG. 5, is a Fresnel lens 24D. The Fresnel optics can be either on the inner side or the outer side.
In other words, it was known to use a spherical-elliptical lens to focus light from a light emitting source.  Furthermore, the spherical surface 32 of the lens 24A will have a conic constant of zero, and the elliptical surface 36 will have a negative conic constant.  
US 4,830,454 (Karstensen) teaches at col. 1, second paragraph:
A lens of this type is known from Techn. Digest, Conf. on Opt. Fiber Commun., Optical Fiber Sensors, '85, San Diego, 1985.  This lens is composed of silicon, is hemispherical and has an extremely low spherical aberration. Thus a lens is established with which a high coupling efficiency from the semiconductor laser to the waveguide is achieved. A high coupling efficiency is of interest in optical communication technology because of the higher line length connected therewith.
In other words, silicon lenses were known to be used in optical communications.  It would have been obvious that the lenses of claim 10 can be implemented in a known manner, such as a silicon lens as taught in Karstensen.  In particular, the art is all in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., the lens will bend the light in the manner well known in optics).  
US 2009/0168203 (Yuan) teaches that it was known to make a lens including zirconium dioxide.  See, for example FIG. 1 which illustrates a lens assembly 10 including film 132.  

    PNG
    media_image5.png
    585
    546
    media_image5.png
    Greyscale

See also:
[0020] The film 132 of the present embodiment has a high refractive index. Specifically, a refractive index of the film 132 exceeds that of the substrate 130. In addition, the refractive index of the film 132 also exceeds than that of air. In the present embodiment, the film 132 is zirconium dioxide (ZrO.sub.2), titanium dioxide (TiO.sub.2), tantalum pentoxide (Ta.sub.2O.sub.5), hafnium oxide (HfO.sub.2), or alloy thereof.

In other words, lenses made from zirconium dioxide were known.  
GB 1210843 (GB’843) teaches that it was known to make a lens including aluminum sesquioxide.  See, for example the English language Abstract:  
1,210,843. Optical apparatus. CARL-ZEISSSTIFTUNG [trading as JENAER GLASWERK SCHOTT & GEN]. Jan.22, 1968 [Jan.23, 1967], No.3345/68. Heading G2J. [Also in Division C1] An optical instrument includes at least one optical shaped glass element the optical path length of which is largely independent of temperature, and is a lens, prism, cover disc or window, and consists of a borosilicate glass having the following percentage by weight composition: SiO 2 30-75, B 2 O 3 : 5-35, alkali metal oxide: 0-25, alkali metal fluoride: 5-35, Al 2 O 3 : 0-25 with additional fluoride. The glass element can be used in a spacecraft optical system, Fig.1 SP denotes a Schmidt plate, L, a lens, F the focal point of the system and M the mirror. SP and/or L is/are made of the said borosilicate glass. In a lens system for high aciuty aerial photography, Fig.2, the photographic or optical window W and/or the lens L is/are made of the borosilicate glass. 
In other words, lenses made from aluminum sesquioxide were known.  
US 2011/0262146 (Khemakhem) at FIGS. 7 and 8 teaches a housing for fiber connectors and a spool for excess fiber.

    PNG
    media_image6.png
    721
    533
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    658
    508
    media_image7.png
    Greyscale

See, for example:
[0056] In the subject embodiment, the optical fibers 132 are routed from the first and second fanouts 128a, 128b to the storage region 118. In one embodiment, the optical fibers 132 are routed around the first and second bend radius protectors 148a, 148b and routed to the termination region 114. In the depicted embodiment, a portion of the optical fibers 132 in the storage region 118 are disposed beneath the platform 125 of the fanout region 116. At the termination region 114, the fiber optic connectors 146 are engaged to the first side 122 of the fiber optic adapters 120.

[0068] In one embodiment, the first axial end 238 of the cable spool 208 includes a passage. During engagement of the first axial end 238 and the back side of the base 214 of the housing 206, the first axial end 238 of the cable spool 208 is mounted to the base 214 such that the passage is aligned with the cable passage 226. With the passage of the cable spool 208 and the cable passage 226 of the base 214 aligned, incoming optical fibers, which are coiled around the spooling portion 242 of the cable spool 208, can enter the housing 206.


    PNG
    media_image8.png
    736
    524
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    769
    461
    media_image9.png
    Greyscale




US 5,286,338 (Feldblum) teaches about conic constants at col. 3, first full paragraph:
The problem with which the invention is concerned is the tendency of the FIG. 5 apparatus to make lens arrays having optical aberrations. It can be shown that an aberration-free silica microlens would have a negative conic constant describing its upper surface geometry, which is in the nature of a hyperbolic, parabolic, or elliptical profile. Conic constants are discussed, for example, in the publication, "OSLO.RTM. Series II and III Operating Manual," First Edition, Copyright 1991Sinclair Optics Inc., Fairport, N.Y. In distinction, a spherical surface would have a zero conic constant, whereas lenses etched as described above tend, undesirably, to have positive conic constants. 
In summary, a lens with a hyperbolic, parabolic, or elliptical profile will have a negative conic constant, and a spherical surface will have a conical constant of zero.  
This also teaches the use of lenses to couple optical signals from a laser to a fiber and from a fiber to a photodetector.  See, for example, col. 1, first paragraph under Background of the Invention:
Miniature lenses or microlenses are increasingly in demand for such purposes as coupling light from a laser to an optical fiber and coupling light from an optical fiber to a photodetector. The U.S. patent of Basavanhally, U.S. Pat. No. 5,135,590, granted Aug. 4, 1992, describes a method for arranging optical fibers in a matrix configuration as is required, for example, for free-space switching. Such uses would normally require a matrix array of microlenses for containing light projected from the optical fiber ends. Thus, considerable effort has been made in developing methods for making arrays of microlenses which can be used as a unit, or from which individual lenses can be selected for use. 
Regarding claim 10, the prior art of record fails to teach, in combination with other claim limitations, an optical package wherein the first lens surface of the first lens is depressed into a portion of the first parylene laver so that a first surface of the portion of the first parylene layer formed by the depression contacts and encapsulates the first lens surface of the first fens, wherein a second surface of the portion of the first parylene layer contacts and encapsulates the light emitting portion, and wherein the first surface is different from the second surface.
Regarding claim 15, the prior art of record fails to teach, in combination with other claim limitations, an optical package comprising a first paryiene layer between the light emitting portion ang the first lens to shield a first lens surface of the first lens from a surrounding environment: and a receiver included in the housing and a second parylene layer between the optical detector and a first lens surface of the second lens to shield the first Jens surface of the second Jens from the surrounding environment, wherein the first parylene layer encapsulates the first lens surface of the first lens and the light emitting portions so that the first parylene layer fills empty space between the first lens surface of the first lens and the light emitting portion.
Regarding claim 12, the prior art of record fails to teach, in combination with other claim limitations, an optical package comprising a first parylene layer between the light emitting portion and the first lens to shield a first lens surface of the first lens from a surrounding environment; and a receiver comprising: an optical detector configured to detect light modulated according to a second data signal, wherein the optical detector is mounted to the support substrate and positioned within the housing when the housing is mounted to the support substrate; a second lens spaced apart from the optical detector and configured to direct the light modulated according to the second data signal to the optical detector, wherein the second lens forms part of the housing; and a second parylene layer between the optical detector and a first lens surface of the second lens to shield the first lens surface of the second lens from the surrounding environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636